Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 190







In the Matter of M.D.



State of North Dakota, 		Plaintiff and Appellee



v.



M.D., 		Defendant and Appellant







No. 20100058







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Ave. NW, Mandan, ND 58554, for plaintiff and appellee.  Submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.  Submitted on brief.

Matter of M.D.

No. 20100058



Per Curiam.

[¶1]	
M.D. appealed a district court order denying his petition for discharge from commitment as a sexually dangerous individual, claiming the State did not prove by clear and convincing evidence that he is likely to engage in further acts of sexually predatory conduct.

[¶2]	We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom